Citation Nr: 0727220	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-09 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel







INTRODUCTION

The appellant had active duty service from March 23, 1972 to 
April 4, 1973.  He re-enlisted on August 22, 1978 and was 
discharged from active service on May 8, 1979 under other 
than honorable conditions.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In October 2006, the appellant 
testified before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the hearing transcript is 
associated with the record. 

The Board notes that, in accordance with an administrative 
decision issued in February 1980, VA found that the appellant 
was barred from receiving VA benefits, for his service from 
August 22, 1978 to May 8, 1979, because he was discharged 
under other than honorable conditions as a result of willful 
and persistent misconduct pursuant to 38 C.F.R. § 3.12 (d)(4) 
(2006).  The veteran did not disagree with the decision 
within one year.  Hence, the Board finds that the character 
of discharge, for the veteran's military service from August 
22, 1978 to May 8, 1979, is not on appellate review before 
the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  

The duty to assist includes verifying in-service stressor(s) 
when necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2006).

Since the veteran's service-personnel records fails to 
indicate that he engaged in combat with the enemy, his lay 
testimony or statements alone are not enough to establish the 
occurrence of the alleged stressors.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Instead, the record must contain 
service records or other credible evidence, which 
corroborates the stressor(s).  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2005); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).  The corroboration of every 
detail is not required.  Pentecost v. Principi, 16 Vet. App. 
124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997)).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

The veteran underwent a QTC PTSD examination in August 2005 
and was diagnosed with PTSD based on his reported in-service 
stressors.  At the examination, the veteran reported having 
served at Guantanamo Bay as a Marine and had to operate 
cannons and guns.  He stated that approximately 11 Cuban 
civilians were killed as a result of his operation of the 
guns and photographs of the deceased Cubans were shown to 
him.  The veteran further contended that he was an objector 
to violence and has been haunted by the incident ever since 
discharge.  He also reported having had a nervous break down 
shortly following the incident and was hospitalized at the 
U.S. Naval Hospital in Bethesda, Maryland.  Service records 
confirm that the veteran was hospitalized at the U.S. Naval 
Hospital in December 1972, following his service at 
Guantanamo Bay.  On remand, the AOJ should request that the 
veteran provide specific details of the claimed stressful 
events during service, to include dates, places, duty 
assignments, and names and other identifying information 
concerning the individuals involved.  

Regarding his in-service stressors, service records show 
that, in September 1972, the veteran was stationed at the 
U.S. Naval Base in Guantanamo Bay.  He was assigned to 
Battery B, 1st Battalion, 10th Marines and his military 
occupational specialty (MOS) at the time was field artillery 
man.  At the aforementioned hearing on appeal, the veteran 
testified to having shot at makeshift rafts carrying Cuban 
civilians, which resulted in casualties.  He also testified 
to having had a nervous break-down due to the incident.  His 
service records are consistent with his testimony.

The Board observes that the veteran's claims file contains a 
post-it note stating that a check of "virtual VA" shows no 
records for the veteran's assignments in Cuba.  It appears 
that the AOJ has never sought confirmation of the veteran's 
claimed stressor from the U.S. Army and Joint Services 
Records Research Center (JSRRC).  On remand, the AOJ should 
ask the JSRRC to provide any available information, which 
might corroborate the veteran's alleged in-service stressors.  
In particular, the AOJ should attempt to verify whether, in 
September 1972, the veteran's assigned unit in Guantanamo Bay 
had fatally shot Cuban civilians.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the veteran to 
provide an additional stressor statement 
containing as much details as possible, 
to include dates, places, descriptions of 
the events, his service units, duty 
assignments, and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and inform him that failure to 
respond may result in adverse action to 
his claim.  The veteran should be allowed 
reasonable time to respond.  Information 
received should be associated with the 
claims file.

2.  Then, the AOJ should prepare a letter 
asking the U.S. Army and Joint Services 
Records Research Center (JSRRC) to 
provide any available information, which 
might corroborate the veteran's alleged 
in-service stressors.  The veteran served 
on active duty with the U.S. Marines from 
March 23, 1972 to April 4, 1973.  He 
served with the Battery B, 1st Battalion, 
10th Marines at the U.S. Naval Base in 
Guantanamo Bay in September 1972.  In 
particular the veteran maintains that, in 
September 1972, the veteran's assigned 
unit in Guantanamo Bay had fatally shot 
Cuban civilians.  The AOJ must provide 
the JSRRC with copies of any of the 
veteran's service personnel records, 
showing service dates, duties, and units 
of assignment, and stressor statements.

3.  After items 1 and 2 are completed, 
the AOJ should prepare a report detailing 
the nature of any in-service stressors 
that was established by the record.  If 
none was verified, the report will so 
state.  This report is then to be added 
to the claims file.

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for entitlement to service 
connection for PTSD.  If any 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



